Motion Granted; Appeal Dismissed and Memorandum Opinion filed March 1, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00795-CR
                                    ____________

                              CRAIG HARDY, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                 On Appeal from County Criminal Court at Law No. 6
                                  Harris County, Texas
                             Trial Court Cause No. 1698495



                            MEMORANDUM OPINION

      A written request to withdraw the notice of appeal, personally signed by appellant,
has been filed with this Court. See Tex. R. App. P. 42.2. Because this court has not
issued an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the Clerk of the court to
issue the mandate of the court immediately.

                                          PER CURIAM
Panel consists of Chief Justice Hedges, Justices Jamison and McCally.
Do not publish — Tex. R. App. P. 47.2(b).